Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 4, 2022 is acknowledged.
3.	Claim 6 has been cancelled.
4.	Claims 4-5 and 7 are pending in this application.

Restriction
5.	Applicant elected without traverse of Group 1 (claims 4 and 6-7, but now only claim 4 due to amendment filed on 2/4/2022), and the election of species bosutinib as the Src/c-Abl pathway inhibitor in the reply filed on August 9, 2021. Restriction was deemed to be proper and made FINAL in the previous office action. Claims 5 and 7 remain/are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claim 7 is now drawn to a new method invention, thus is withdrawn from consideration. Claim 4 is examined on the merits in this office action. 


Foreign Priority
6.	English translation of foreign priority document JAPAN 2017-226368 (11/24/2017) filed on 2/4/2022 is acknowledged. Thus, the foreign priority dater has 

Declaration under 37 CFR 1.130(a)
7.	The Declaration under 37 CFR 1.130(a) filed February 4, 2022 is sufficient to overcome the rejection of claims 4 and 6 based upon 4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Imamura et al (Science Translational Medicine, May 24, 2017, pp. 1-10, filed with IDS). In view of English translation of foreign priority document, the priority date of instant application is 11/24/2017.


Withdrawn Objections and Rejections
8.	The objection to the specification is hereby withdrawn in view of Applicant’s cancellation of claim 6.
9.	Objection to the specification for referring to sequence without also identifying them by the sequence identifier is hereby withdrawn in view of Applicant’s filing an amended sequence listing on 2/4/2022.
10.	Rejections to claims 4 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Imamura et al (Science 
12.	Rejection of claims 4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Katsumata et al (PLOSOne, September 2012, 7(9): 1-14, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims.

Maintained and Revised Rejections
35 U.S.C. 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 4 remains/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin (US 2016/0082015, cited in the previous office action).
15.	Rubin reference teaches method for promoting neuron survival and for treatment of neurodegenerative disorders such as Amyotrophic lateral sclerosis (ALS) and Spinal muscular atrophy (SMA) (see abstract). Rubin reference teaches administering HGK inhibitors (see Table 1). Table 1 includes bosutinib, dasatinib and sunitinib (see bottom prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
Since Rubin reference teaches administering the elected species, bosutinib, to treat ALS, the reference anticipates instant claim 4.

16.	Claim 4 remain/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussa (US 2015/0087653, cited in the previous office action).
17.	Moussa reference teaches a method of treating amyotrophic lateral sclerosis or frontotemporal dementia in a subject, the method comprising administering for example, a tyrosine kinase inhibitor selected from the group consisting of nilotinib, bosutinib, and a combination thereof (see paragraph [0096]), meeting the imitation of instant claim 4. prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
Since Moussa reference teaches administering the elected species, bosutinib, to treat ALS, the reference anticipates instant claim 4.

Response to Applicant’s Arguments
18.	Applicant argues that “Claim 4, as amended, is directed for treating amyotrophic lateral sclerosis, which method comprises administering an effective amount of a Src/c-Abl pathway inhibitor to a subject in need of the treatment, wherein the inhibitor is bosutinib. Neither Katsumata et al., Rubin nor Moussa teaches the administration of bosutinib to treat ALS, such that Katsumata et al., Rubin, and Moussa do not anticipate claim 4…Applicant unexpectedly discovered that the present invention defined of claim 
19.	Applicant’s arguments have been fully considered but are not found persuasive. 
First, Applicant is reminded that instant rejections of Rubin and Moussa are under 35 U.S.C. 102(a)(1), anticipatory rejections. Therefore, the unexpected results are not basis of 35 U.S.C. 102(a)(1) rejections. Rubin reference teaches the treatment of neurodegenerative disorders such as Amyotrophic lateral sclerosis (ALS) and Spinal muscular atrophy (SMA), by administering limited number of compounds, which include bosutinib (see bottom of Table 1). Therefore, the Rubin reference anticipates the treatment of ALS by administering bosutinib to the ALS patients. Moussa reference also teaches a method of treating amyotrophic lateral sclerosis or frontotemporal dementia in a subject, the method comprising administering for example, a tyrosine kinase inhibitor selected from the group consisting of nilotinib, bosutinib, and a combination thereof (see paragraph [0096]). Moussa reference explicitly teaches a method of treating ALS by administering nilotinib, bosutinib, and a combination thereof:
    PNG
    media_image1.png
    279
    292
    media_image1.png
    Greyscale
. Since both Rubin and Moussa references teach the same patient population and the same compound being administered, the Rubin and Moussa references anticipate instant claim 4.


CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JULIE HA/Primary Examiner, Art Unit 1654